The only ground, on which the election of the member returned from Spencer was controverted, was that the poll was not kept open two hours; and, in reference to this point, it appeared from the testimony of the sitting member, who was sworn and testified in the case, at his own request, and to save trouble to the petitioners, that he was present at the meeting, but did not know at what time the voting commenced, or when it terminated ; that after the selectmen had announced that the poll was closed for the choice of representative, and had begun to count the votes, immediately persons came in, and expressed great surprise that; the poll was closed, and some one standing by said, that the poll had not been kept open two hours. The, selectmen, after a little conversation between themselves, stated that they had no means of knowing how long the poll had been open. Inquiry was made of the bystanders, as to the time, but no one had any means of knowing. An impression prevailed, that the poll had not been kept open two hours. The selectmen then put tfie question to the voters, whether the two persons claiming the right *508to vote should be allowed to do so, and it was declared to be a vote that they should, and thereupon, the box was presented to them and their votes were received.
The sitting member had a majority of eleven votes. The two persons who voted last were whigs, but whether they voted for the sitting member or not, he does not know. They were desirous to vote for governor. After the two persons who last voted had done so, the selectmen then said, “ Are you now satisfied, that we have kept the poll open two hours ?” and they all said “ yes.” The time that elapsed from the first closing of the poll, to the second closing of the poll, was ten or fifteen minutes.
The committee thereupon notified the petitioners, that they would be heard further if they desired, but the petitioners declined further action : and the committee reported, that they have leave to withdraw-: — -which report was agreed to.1

 65 J. H. 376, 386.